Citation Nr: 1613252	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972. 

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied entitlement to service connection for hepatitis C and residuals of a right ankle injury.

The Veteran's claim of entitlement to service connection for hepatitis C was remanded by the December 2014 Board decision, and it has been returned to the Board for adjudication.  

In June 2015, the Veteran submitted additional evidence and argument, including the May 2013 examination report by a private audiologist, with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the VA examination in May 2015, the examiner provided a negative opinion with regard to the question of whether the Veteran developed hepatitis C as the result of in-service risk factors.  Among the factors that the examiner found likely caused hepatitis C was sexual encounters with multiple prostitutes.  In June 2015, the Veteran acknowledged this activity, but pointed out that it occurred while serving in Germany where such activity was legal and highly regulated.  The examination report indicates that the Veteran also reported encounters with prostitutes after service.  Clarification is needed as to whether the in-service activities were a cause of the current hepatitis C.  VA regulations provide that where "the [examination] report does not contain sufficient detail; it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the May 2015 examination to review the record and provide an opinion as to whether the Veteran's participation in sexual activity with multiple prostitutes while serving in Germany was at least as likely as not a cause of the current hepatitis C.  The examiner should provide reasons for the opinion.

If the examiner is not available, another physician may review the record and provide the needed opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





